El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
Una ordenanza municipal titulada “Ordenanza autori-zando la contratación de un empréstito por la suma de $45,000 para la construcción de un sistema de alcantarillado por el municipio de Manatí, Puerto Rico, y para otros fines,” autorizaba y ordenaba al Comisionado del Servicio Público, Policía y Prisiones, a tomar a préstamos a cualquier banco, institución bancaria o individuo la cantidad arriba indicada a un tipo de interés que no había de exceder del 7 por ciento anual, y para que hiciera librar como prueba de tal deuda, pagarés del municipio en la forma prescrita.
Del importe total la suma de $2,000 había de emplearse en estudios preliminares, impresión de certificados y adqui-sición de terrenos, y $43,000 en la verdadera obra de cons-trucción. También se proveyó sobre reembolso al gobierno insular de los mismos fondos para cualesquiera gastos en que se hubiera incurrido debido a la intervención del De-partamento del Interior en dichas obras, y para disponer de cualquier saldo que quedara después de la terminación de la obra.
Que el edicto sobre proposiciones especifica como “con-dición impuesta por el Concejo de Administración para la aceptación de proposiciones, que el licitador afortunado de-berá estar dispuesto a comprar el empréstito de $45,000 .si esto le fuese exigido por la Junta de Subastas.”
Debido a esta singular condición previa y a su clara ten-dencia a desalentar y eliminar la competencia y por algu-nas otras razones que no necesitamos discutir, a solicitud de ciertos contribuyentes la Corte de Distrito resolvió que la adjudicación del contrato para la construcción de un sis-tema de alcantarillado en la forma indicada, no estaba au-torizada y era nula, prohibiendo todos los demás procedi-mientos por virtud de la adjudicación como fué hecha.
Hay poca o ninguna controversia en cuanto al precepto legal envuelto.
*45“Generalmente existen cartas constitutivas o preceptos estafru-torios que exigen que las proposiciones para licitaciones de ciertos contratos municipales deban ser publicadas y el contrato adjudicarse al postor que hace la más. baja y mejor proposición, o al que hace la más baja proposición y ofrece la mejor garantía. Tales requi-sitos se exigen con el fin de invitar a la competencia y evitar el fa-voritismo y fraude y garantizar el mejor trabajo o materiales al precio más bajo posible, y dichos requisitos se ponen en vigor para beneficio de los propietarios y contribuyentes, y no para favorecer o enriquecer a los licitadores, y deben cumplirse teniendo sólo pre-sente el interés público. Estas disposiciones se interpretan estric-tamente por las cortes y no se les dará un alcance fuera de su ob-jeto razonable.
“Cuando una disposición válida contenida en un estatuto, carta constitutiva u ordenanza, exige licitaciones en competencia, el pre-cepto es mandatorio y debe cumplirse enteramente con él, o de otro modo el contrato será nulo y no podrá ponerse en vigor contra el municipio.” 3 McQuillan, 2630.
Pero los apelantes sostienen que la condición impuesta a los licitadores que pudieran presentarse, en el presente caso no vició de nulidad la subasta:
“1. Porque tal condición no tiende, según pretenden los deman-dantes, a impedir la libre competencia, puesto que sólo se dice en el anuncio que los licitadores deberán estar dispuestos a comprar si se lo exigiere la Junta de Subasta, los pagarés,- sin que se les im-ponga la obligación de comprarlos por un precio dado, que pueda no convenirles.
“2. Porque, aunque tendiera a impedir la competencia, tal con-dición, por otra parte, vendría a beneficiar al Municipio, y consi-guientemente, a los contribuyentes de Manatí, asegurando comprado-res para los sobredichos pagarés y, como es natural, brindando opor-tunidad al Municipio para venderlos a más alto precio.
“3. Porque los referidos pagarés se emitían para levantar fondos con que construir el susodicho alcantarillado, y era perfectamente legal para el Municipio, al invitar licitadores por medio del anun-cio correspondiente, advertirles que el pago se les haría en paga-rés a la orden de la clase de los descritos en la ordenanza. En eso no hay nada ilegal ni impropio o improcedente; y a eso equi-vale la condición establecida en el anuncio de subasta, y que los demandantes atacan como ilegal.
*46"4. Porque además nuestra Ley Municipal, que es la primera a que debemos atender al resolver las cuestiones levantadas, difiere de la mayor parte de las leyes americanas en un punto capital: en que nuestra ley sólo impone la obligación de que toda obra pú-blica se verifique mediante subasta, sin exigir, como en las leyes de los Estados Unidos a que se refiere la jurisprudencia citada; que las obras se adjudiquen al postor más bajo.
“o. Porque, en conclusión, el contrato se hizo no sólo con un postor competente, como lo es el señor Antonsanti, sino también a un precio relativamente bajo, ya que, su costo los ingenieros del Municipio lo calcularon en no menos de cuarenta y tres mil (43,000) dólares, y el señor Antonsanti se comprometió, según se alega en la misma demanda, a realizarlos (los trabajos) por treinta y siete mil quinientos sesenta y seis dólares con setenta centavos ($37,566.70), con marcado beneficio para el Municipio y, consiguientemente, para los demandantes, como contribuyentes de dicho Municipio.” ■
Sugieren también los apelantes que la corte inferior in-currió en error al conceder un injunction preliminar sin exigir una fianza. En relación con esto se cita el artículo 7 de nuestro estatuto local y el caso de Neumann v. Moretti, 146 Cal. 31.
Admiten los apelantes que a virtud de la petición del con-tratista demandado, Antonsanti, se ordenó el otorgamiento .de una fianza a su favor, pero se quejan de la alegada ne-gativa de la corte a exigir una fianza semejante en favor de los otros demandados. No se hace referencia a ninguna página o parte de los autos donde aparezca la orden en cuestión, o sus fundamentos, si algunos se expusieron. El caso de California arriba citado parece que fue una apela-ción interpuesta contra una resolución negándose a dejar sin efecto un mandamiento de injunction preliminar, ex parte, caso que fue resuelto mucho después que había sido dictada la sentencia ■ en la corte inferior contra los deman-dantes; y en favor de los demandados que de tal modo ha-bían sido restringidos, cuya sentencia, en tanto puede tener alguna relación con la orden preliminar de injunction, fué confirmada al mismo tiempo en que se revocó la resolución dictada sobre la moción para anular tal orden preliminar. *47En el presente caso, y asumiendo por el momento que no exista otro error que requiera la revocación, no liay nada que indique por qué la cuestión referente a la omisión en exigir una fianza, no debe considerarse como académica en el actual estado del procedimiento; de cómo fueron perju-dicados los apelantes por el error, si lo hubo, o por qué la sentencia apelada debe ser revocada por tal fundamento aún cuando técnicamente dicho fundamento esté bien pre-sentado.
Ni tampoco podemos convenir con la teoría _ de que el no consignarse un precio de venta tienda a hacer algo más llamativa la proposición para licitaciones a los postores que puedan presentarse. Si una compra a precio nominal no se infería claramente, la condición ciertamente no permite que el precio se fije, ya por el que obtiene la buena pro, o por subsiguiente convenio celebrado- entre él y las autori-dades municipales, sujeto al privilegio de poder ser retirado por el licitador, caso de no llegarse a un entendimiento sa-tisfactorio en este sentido. Y una venta por menos del precio nominal implicaría una violación de la limitación ex-presa relativa a un tipo máximo de interés, a menos que también se infiera una rebaja correspondiente en tal tipo. Además, de todos modos una estipulación por inferencia o en otra forma en cuanto a tales contingencias subsiguientes tendería más bien a fijar que a hacer desaparecer lo que pueda ser materia de objeción en la condición. Por otra parte, un precio fijo más definido podría haber beneficiado la teoría de los apelantes, si toda la cuestión de renuncia o exigencia de un estricto cumplimiento con los términos de la condición onerosa impuesta no hubiera quedado entera y exclusivamente a voluntad de la Junta de Subastas, para ser fijada o anunciada después de hecha la adjudicación, o por lo menos después que las proposiciones habían sido so-metidas.
No creemos necesario o conveniente el entrar en una dis-cusión de los méritos del proyecto desarrollado por el con-*48cejo municipal de administración en este caso, como nn mé-todo de proveer compradores para los pagarés del munici-pio a nn precio más alto que el qne podrían estar dispues-tos a pagar los capitalistas o banqueros. Una ordenanza convirtiendo dichos pagarés en moneda legal dentro de los límites territoriales del municipio hubiera sido un medio simple, directo y, asumiendo que existe tal poder legisla-tivo, igualmente eficaz hacia el mismo fin.
JFQ1 edicto no informaba simplemente a los postores de que la obra sería pagada con pagarés del municipio. Les reque-ría que estuvieran preparados no sólo para proveer fondos con el fin de llevar a cabo la obra, sino también para adelan-tar al municipio una suma considerablemente mayor a la cantidad que había de reintegrarse en compensación a la obra. De modo que un postor que a no ser por esto hu-biera estado dispuesto a hacer la obra, digamos por $35,000, esto es, por $2,500 menos de la suma por la cual se otorgó el contrato, hubiera sido requerido después de suministrar los fondos necesarios para realizar la obra, y además de esto, a adelantar al municipio no sólo el importe de su proposi-ción, sino además la suma de $10,000 antes de empezar la obra, a no ser que la Junta de Subasta en la fecha de la su-basta, o después, creyera conveniente y resolviera relevarle de esa obligación. Si se decidiera o no la junta a exonerarlo de esta obligación, como lo hizo en el caso del postor que obtuvo la buena pro, el demandado en este caso, al siguiente día de la adjudicación, o si determinase hacerle cumplir su contrato, es cuestión que podría depender de varias cosas, •entre éstas la mera.preferencia personal para seguir uno u otro camino. La posible ventaja de un licitador cuyas re-laciones personales, sociales o de negocios con la junta, o los miembros individuales de la misma, eran de naturaleza ín-tima, cordial o amistosa, sobre uno que no resultaba ser fa-vorecido de tal modo, no es necesario indicarla para que pueda verse inmediatamente .por cualquier persona, aun cuando ésta no sea un contratista de experiencia.
*49Que nuestra Ley Municipal no requiere precisamente que el contrato se adjudique al “postor que Lace la más Laja y mejor proposición, o al que Lace la más Laja proposición y ofrece la mejor garantía” no elimina el elemento de libre competencia como un requisito previo indispensable. El es-píritu y fin del precepto legal de que toda obra pública se realice “mediante proposiciones” es garantizar la mayor competencia posible entre los licitadores, y como resultado de esto la mayor ventaja y 'el mejor contrato que pueda ob-tenerse para el municipio, no para algún Lijo favorito o protegido político, a costa de los contribuyentes y con ex-clusión de los contratistas que son igualmente competentes y responsables, que estarían dispuestos a bacer la misma obra bajo iguales condiciones y por menos dinero.
El Lecho de que el postor que obtuvo la buena pro en el presente caso es un contratista competente cuya proposición estaba comprendida en el máximum de la cantidad disponi-ble para la obra, puede ser una circunstancia atenuante, pero no puede subsanar la omisión en publicar proposicio-nes que permita a los licitadores competir en igualdad de condiciones, bajo términos definidos y condiciones aplicables a todos por igual y sin estar sujetos a que se pongan des-pués en vigor o se renuncien al gusto o capricho de la Junta Municipal de Subasta.

Debe confirmarse la sentencia apelada.